Name: 2001/591/EC: Council Decision of 18 June 2001 on the conclusion of the Agreement between the European Community and the Republic of Estonia concerning the participation of the Republic of Estonia in the European Environment Agency and the European environment information and observation network
 Type: Decision
 Subject Matter: environmental policy;  Europe;  information and information processing;  EU institutions and European civil service;  European construction
 Date Published: 2001-08-07

 Avis juridique important|32001D05912001/591/EC: Council Decision of 18 June 2001 on the conclusion of the Agreement between the European Community and the Republic of Estonia concerning the participation of the Republic of Estonia in the European Environment Agency and the European environment information and observation network Official Journal L 213 , 07/08/2001 P. 0083 - 0083Council Decisionof 18 June 2001on the conclusion of the Agreement between the European Community and the Republic of Estonia concerning the participation of the Republic of Estonia in the European Environment Agency and the European environment information and observation network(2001/591/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Environment Agency and the European environment information and observation network were established by Regulation (EEC) No 1210/90(3).(2) The Luxembourg European Council (December 1997) made participation in the Community programmes and agencies a way of stepping up the pre-accession strategy for the central and east European countries. In the case of the agencies, the European Council's conclusions provide that "the Community agencies in which applicant countries will be able to participate will be determined on a case-by-case basis".(3) The Helsinki European Council (December 1999) reaffirmed the inclusive nature of the accession process, which now comprises 13 candidate countries within a single framework with the candidate countries participating in the accession process on an equal footing.(4) The Council, on 14 February 2000, authorised the Commission to conduct negotiations on the participation in the European Environment Agency of the countries applying for accession. The Commission signed the Final Act of the negotiations on 9 October 2000.(5) The Agreement as referred to in this Decision should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Republic of Estonia concerning the participation of the Republic of Estonia in the European Environment Agency and the European environment information and observation network is approved on behalf of the Community.The text of the Agreement is set out as an Annex to this Decision.Article 2The President of the Council is authorised to designate the person(s) empowered to deposit the notification provided for in Article 18 of the Agreement.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 18 June 2001.For the CouncilThe PresidentM. Winberg(1) OJ C 120 E, 24.4.2001, p. 259.(2) Opinion delivered 31.5.2001 (not yet published in the Official Journal).(3) OJ L 120, 11.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 933/1999 (OJ L 117, 5.5.1999, p. 1).